DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Applicant argues that Segall does not explicitly teach “predicting the chroma samples of a sub-block in the plurality of sub-blocks based on a subset of chroma intra prediction modes in response to (i) at least one of above neighboring sample and left neighboring sample of the sub-block being unavailable for predicting the sub-block, and (ii) a block size of the sub-block being less than or equal to a size threshold or a side length of the sub-block being less than or equal to a length threshold.”
In response, the examiner respectfully disagrees.  Segall teaches Referring to FIG. 23A, in the example illustrated in FIG. 23A, block C is the current coding block and block C inherits an intra prediction mode used for one of the PBs included in its left neighboring block, block L (the intra prediction mode used for PB1 in this case). With respect to FIG. 23A, in one example, the intra prediction mode used for PB0 and the intra prediction mode used for PB 1 may be included in a list of MPMs for block C and video encoder 200 may select one of the MPMs and signal a corresponding index value. Further, in one example, one of the intra prediction mode used for PB0 and the intra prediction mode used for PB 1 may be inferred for block C and thus, an index value does not need to be signaled by video encoder 200 to a corresponding video 
As described above, a video block may be coded using an intra prediction. Intra prediction processing unit 212 may be configured to select an intra prediction mode for a video block to be coded. Intra prediction processing unit 212 may be configured to evaluate a frame and/or an area thereof and determine an intra prediction mode to use to encode a current block. As illustrated in FIG. 8, intra prediction processing unit 212 outputs intra prediction data (e.g., syntax elements) to entropy encoding unit 218 and transform coefficient generator 204. As described above, a transform performed on residual data may be mode dependent. As described above, possible intra prediction modes may include planar prediction modes, DC prediction modes, and angular prediction modes. Further, in some examples, a prediction for a chroma component may be inferred from an intra prediction for a luma prediction mode. Inter prediction processing unit 214 may be configured to perform inter prediction coding for a current video block. Inter prediction processing unit 214 may be configured to receive source video blocks and calculate a motion vector for PUs of a video block. A motion vector may indicate the displacement of a PU (or similar coding structure) of a video block within a current video frame relative to a predictive block within a reference frame. Inter prediction coding may use one or more reference pictures. Further, motion prediction 


Applicant’s arguments with respect to claim(s) 1-7, 16-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segall et al. (WO 2018/142903 A1).
Consider claim 8, Segall teaches a method for video decoding in a decoder ([0050], [0073], [0077]), comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a partition tree structure for chroma samples of the current block (a decoder may infer a partitioning type. For example, when all BT offsets, after rounding, result in the same partitioning, then an offset does not have to be signaled and the decoder may infer the correct offset. Further, in another example, in the case where a 12xN block may be partitioned into (4xN, 8xN) or (8xN, 4xN) BT partition, and may not be partitioned into a (3xN, 6xN, 3xN) TT partition (e.g., because 3 and 6 are not a multiples of 4) signaling indicating one of a BT or TT partition is not needed and the decoder may infer the correct partitioning. For example, referring to Table 19A, in this partitioning the chroma samples of the current block into a plurality of sub-blocks based on the partition tree structure (As illustrated in FIG. 2 and Table 1, QT split flag syntax elements and BT split mode syntax elements are associated with a depth, where a depth of zero corresponds to a root of a QTBT and higher value depths correspond to subsequent depths beyond the root. Further, in JEM, luma and chroma components may have separate QTBT partitions. That is, in JEM luma and chroma components may be partitioned independently by signaling respective QTBTs. FIG. 3 illustrates an example of a CTU being partitioned according to a QTBT for a luma component and an independent QTBT for chroma components. As illustrated in FIG. 3, when independent QTBTs are used for partitioning a CTU, CBs of the luma component are not required to and do not necessarily align with CBs of chroma components. Currently, in JEM independent QTBT structures are enabled for slices using intra prediction techniques. It should be noted that in some cases, values of chroma variables may need to be derived from the associated luma variable values. In these cases, the sample position in chroma and chroma format may be used to determine the corresponding sample position in luma to determine the associated luma variable value [0032].  Partitioning of luma and chroma components may be independent or dependent up to a particular depth. In one example, an inter slice may use a common partitioning tree for both luma and chroma components for all blocks (e.g. PU, CU, TU, CTU). In one example, a video block in an inter slice may use independent partitioning trees for luma and chroma components based on a prediction mode (e.g., intra predicted blocks may use independent partitioning tree). In one example, a block in an inter slice may use partially independent predicting the chroma samples of a sub-block in the plurality of sub-blocks based on a subset of chroma intra prediction modes in response to (i) at least one of above neighboring sample and left neighboring sample of the sub-block being unavailable for predicting the sub-block, and (ii) a block size of the sub-block being less than or equal to a size threshold or a side length of the sub-block being less than or equal to a length threshold ([0024], [0036] – [0037], [0071] – [0073], [0109], [0114], [0119]); and reconstructing the current block based on the predicted chroma samples (Intra prediction processing unit 308 may be configured to receive intra prediction syntax elements and retrieve a predictive video block from reference buffer 316. Reference buffer 316 may include a memory device configured to store one or more frames of video data. Intra prediction syntax elements may identify an intra prediction mode, such as the intra prediction modes described above. In one example, intra prediction processing unit 308 may reconstruct a video block using according to one or more of the intra prediction coding techniques described herein. Inter prediction processing unit 310 may receive inter prediction syntax elements and generate motion vectors to identify a prediction block in one or more reference frames stored in reference buffer 316. Inter prediction processing unit 310 may produce motion compensated blocks, possibly performing interpolation based on interpolation filters. Identifiers for interpolation filters to be used for motion estimation with sub-pixel precision may be included in the syntax elements. Inter prediction processing unit 310 may use interpolation filters to calculate interpolated values for sub-integer pixels of a 
	Consider claim 9, Segall teaches a block size of the current block is larger than the size threshold and the block size of the sub-block being less than or equal to the size threshold, or a side length of the current block is larger than the length threshold and the side length of the sub-block being less than or equal to the length threshold ([0036] – [0037], [0055], [0073], [0100], [0119]). 
Consider claim 10, Segall teaches the size threshold includes one of 2.times.2, 2.times.4, 4.times.2, and a block size of an allowed smallest luma intra coded block, and the length threshold includes one of 2, 4, and a side length of the allowed smallest luma intra coded block ([0036] – [0037], [0055], [0073], [0100], [0119]).
Consider claim 11, Segall teaches the chroma intra prediction modes include planar mode, DC mode, horizontal mode, vertical mode, derived mode (DM), left cross-component linear mode (L_CCLM), top cross-component linear mode (T_CCLM), and left and top cross-component linear mode (LT_CCLM) ([0024], [0036], [0071] – [0073], [0114]).
Consider claim 12, Segall teaches the subset of the chroma intra prediction modes includes one or two of the chroma intra prediction modes ([0071] – [0073], [0114]). 
Consider claim 13, Segall teaches the subset of the chroma intra prediction modes includes at least one of a derived mode (DM), a left cross-component linear mode (L_CCLM), and vertical mode, based on the above neighboring sample of the sub-block being unavailable for predicting the sub-block and located within the current block ([0070] – [0073], [0114]). 
Consider claim 14, Segall teaches the subset of the chroma intra prediction modes includes at least one of a derived mode (DM), a top cross-component linear mode (T_CCLM), and horizontal mode, based on the left neighboring sample of the sub-block being unavailable for predicting the sub-block and located within the current block ([0071] – [0073], [0109], [0114]). 


Consider claim 18, Segall teaches an apparatus, comprising processing circuitry configured to: ([0128]) decode prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a partition tree structure for chroma samples of the current block (a decoder may infer a partitioning type. For example, when all BT offsets, after rounding, result in the same partitioning, then an offset does not have to be signaled and the decoder may infer the correct offset. Further, in another example, in the case where a 12xN block may be partitioned into (4xN, 8xN) or (8xN, 4xN) BT partition, and may not be partitioned into a (3xN, 6xN, 3xN) TT partition (e.g., because 3 and 6 are not a multiples of 4) signaling indicating one of a BT or TT partition is not needed and the decoder may infer the correct partitioning. For example, referring to Table 19A, in this case, where TT partitioning is not allowed the value of bin 3 may be inferred to be 1.  In one example, for TT partitioning and BT partitioning (symmetric or asymmetric), including for example, the TT partitioning and BT partitioning illustrated in Tables 19A-19B, whether a TT partitioning and/or a BT partitioning is allowed may be based on one or more of: the block size, the frame and/or slice prediction type (i.e., intra or inter), a predetermined threshold which may be compared to a block size or a block dimension (e.g., block height or width greater than predetermined threshold X), and/or the minimum CU size of the frame. It should be noted that in some examples, a threshold may be determined based on properties of video data.  [0097] – [0098].  Partitioning of luma and chroma components may be independent or dependent up to a particular depth. In one example, an inter slice may use a common partitioning tree for both luma and chroma components for all blocks (e.g. PU, CU, TU, CTU). In one example, a video partition the chroma samples of the current block into a plurality of sub-blocks based on the partition tree structure (As illustrated in FIG. 2 and Table 1, QT split flag syntax elements and BT split mode syntax elements are associated with a depth, where a depth of zero corresponds to a root of a QTBT and higher value depths correspond to subsequent depths beyond the root. Further, in JEM, luma and chroma components may have separate QTBT partitions. That is, in JEM luma and chroma components may be partitioned independently by signaling respective QTBTs. FIG. 3 illustrates an example of a CTU being partitioned according to a QTBT for a luma component and an independent QTBT for chroma components. As illustrated in FIG. 3, when independent QTBTs are used for partitioning a CTU, CBs of the luma component are not required to and do not necessarily align with CBs of chroma components. Currently, in JEM independent predict the chroma samples of a sub-block in the plurality of sub-blocks based on a subset of chroma intra prediction modes in response to (i) at least one of above neighboring sample and left neighboring sample of the sub-block being unavailable for predicting the sub-block, and (ii) a block size of the sub-block being less than or equal to a size threshold or a side length of the sub-block being less than or equal to a length threshold ([0024], [0036] – [0037], [0071] – [0073], [0109], [0114], [0119]); and reconstruct the current block based on the predicted chroma samples (Intra prediction processing unit 308 may be configured to receive intra prediction syntax elements and retrieve a predictive video block from reference buffer 316. Reference buffer 316 may include a memory device configured to 
Consider claim 20, Segall teaches a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform ([0048], [0126] – [0128]): decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a partition tree structure for chroma samples of the current block (a decoder may infer a partitioning type. For example, when all BT offsets, after rounding, result in the same partitioning, then an offset does not have to be signaled and the decoder may infer the correct offset. Further, in another example, in the case where a 12xN block may be partitioned into (4xN, 8xN) or (8xN, 4xN) BT partition, and may not be partitioned into a (3xN, 6xN, 3xN) TT partition (e.g., because 3 and 6 are not a multiples of 4) signaling indicating one of a BT or TT partition is not needed and the decoder may infer the correct partitioning. For example, referring to Table 19A, in this case, where TT partitioning is not allowed the value of bin 3 may be inferred to be 1.  In one example, for TT partitioning and BT partitioning (symmetric or asymmetric), including for example, the TT partitioning and BT partitioning illustrated in Tables 19A-19B, whether a TT partitioning and/or a BT partitioning is allowed may be based on one or more of: the block size, the frame and/or slice prediction type (i.e., intra or inter), a predetermined threshold which may be compared to a block size or a block dimension (e.g., block height or width greater than predetermined threshold X), and/or the minimum CU size of the frame. It should be noted that in some examples, a threshold partitioning the chroma samples of the current block into a plurality of sub-blocks based on the partition tree structure (As illustrated in FIG. 2 and Table 1, QT split flag syntax elements and BT split mode syntax elements are associated with a depth, where a depth of zero corresponds to a root of a QTBT and higher value depths correspond to subsequent depths beyond the root. Further, in JEM, luma and chroma components may have separate QTBT partitions. That is, in JEM luma and chroma components may be partitioned independently by signaling respective QTBTs. FIG. 3 illustrates an example predicting the chroma samples of a sub-block in the plurality of sub-blocks based on a subset of chroma intra prediction modes in response to (i) at least one of above neighboring sample and left neighboring sample of the sub-block being unavailable for predicting the sub-block, and (ii) a block size of the sub-block being less than or equal to a size threshold or a side length of the sub-block being less than or equal to a length threshold ([0024], [0036] – [0037], [0071] and reconstructing the current block based on the predicted chroma samples (Intra prediction processing unit 308 may be configured to receive intra prediction syntax elements and retrieve a predictive video block from reference buffer 316. Reference buffer 316 may include a memory device configured to store one or more frames of video data. Intra prediction syntax elements may identify an intra prediction mode, such as the intra prediction modes described above. In one example, intra prediction processing unit 308 may reconstruct a video block using according to one or more of the intra prediction coding techniques described herein. Inter prediction processing unit 310 may receive inter prediction syntax elements and generate motion vectors to identify a prediction block in one or more reference frames stored in reference buffer 316. Inter prediction processing unit 310 may produce motion compensated blocks, possibly performing interpolation based on interpolation filters. Identifiers for interpolation filters to be used for motion estimation with sub-pixel precision may be included in the syntax elements. Inter prediction processing unit 310 may use interpolation filters to calculate interpolated values for sub-integer pixels of a reference block. Post filter unit 314 may be configured to perform filtering on reconstructed video data. For example, post filter unit 314 may be configured to perform deblocking and/or SAO filtering, as described above with respect to post filter unit 216. Further, it should be noted that in some examples, post filter unit 314 may be configured to perform proprietary discretionary filter (e.g., visual enhancements). As illustrated in FIG. 14, a reconstructed video block may be output by video decoder 300. In this manner, video decoder 300 may be configured to generate reconstructed video data according to one or more of the techniques described herein. In this manner video . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al. (WO 2018/142903 A1) in view of Hsiang et al. (US 2020/0413102 A1).
Consider claim 1, Segall teaches a method for video decoding in a decoder, comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a partition type and a block size for the current block (a decoder may infer a partitioning type. For example, when all BT offsets, after rounding, result in the same partitioning, then an offset does not have to be signaled and the decoder may infer the correct offset. Further, in another example, in the case where a 12xN block may be partitioned into (4xN, 8xN) or (8xN, 4xN) BT partition, and may not be partitioned into a (3xN, 6xN, 3xN) TT partition (e.g., because 3 and 6 are not a multiples of 4) signaling indicating one of a BT or TT partition is not needed and the decoder may infer the correct partitioning. For example, referring to Table 19A, in this case, where TT partitioning is not allowed the value of bin 3 may be inferred to be 1.  In one example, for TT partitioning and BT partitioning (symmetric or asymmetric), including for example, the TT partitioning and BT partitioning illustrated in Tables 19A-19B, whether a TT partitioning and/or a BT partitioning is allowed may be based on one or more of: the block size, the frame and/or slice prediction type (i.e., intra or inter), a predetermined threshold which may be compared to a block size or a block dimension (e.g., block height or width greater than predetermined threshold X), and/or the minimum CU size of the frame. It should be noted that in some examples, a threshold may be determined based on properties of video data.  [0097] – [0098].  Partitioning of luma and chroma ; a tree depth of the local partition tree structure being less than or equal to a threshold (when a type of partition has been used for a parent node (e.g., BT, TT, or T-shape), Bin0 is not included in the bitstream and its value may be inferred by a video decoder to be 0. Further, in some examples, when T-shape partitioning is used for a parent node, then BT partitioning may not be allowed for the current node. More generally, in some examples, a partitioning type of parent node may determine the allowed partitioning types for current node in the partition tree [0079].  For instance, when current depth is smaller than minimum BT depth…. [0027].  See also [0052]. Referring to FIGS. 19B and 19C, it should be noted that T-shapes may be partitioning the current block according to the local partition tree structure in response to the current block being the parent node of the local partition tree structure (when a type of partition has been used for a parent node (e.g., BT, TT, or T-shape), Bin0 is not included in the bitstream and its value may be inferred by a video decoder to be 0. Further, in some examples, when T-shape partitioning is used for a parent node, then BT partitioning may not be allowed for the current node. More generally, in some examples, a partitioning type of parent node may determine the allowed partitioning types for current node in the partition tree [0079]. In one example, one or more of the following parameters: block height, block width, number of samples, and/or pre-determined number minimum number of samples for allowed partitions; may determine whether a syntax element value is inferred or explicitly signaled. For example, if the number of samples in the current block is smaller than a pre-determined number minimum number of samples for the set of allowed partitions then it is inferred that the current block is not partitioned any further.  [0090]); and reconstructing the current block based on a prediction mode of the current block (Intra prediction processing unit 308 may be configured to receive intra prediction syntax elements and retrieve a predictive video block from reference buffer 316. Reference buffer 316 may include a memory device configured to store one or more frames of video data. Intra prediction syntax elements may identify an intra prediction mode, such as the intra prediction modes described above. In one example, intra prediction processing unit 308 may reconstruct a video block using according to one or more of the intra prediction 

Hsiang teaches determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block (In the QTBT structure and the MTT structure, the coding tree unit (CTU) may first be partitioned into four smaller CUs using a quadtree (QT) split structure. A “1’ is signalled to indicate that the current CU is further partitioned by quadtree split. A “0” is signalled to indicate that the current CU is a quadtree leaf node and is not further partitioned by quadtree split. A quadtree leaf node may be further divided using one of the 1-dimensional (1-D) split types such as binary-tree (BT) split types and triple-tree (TT) split types that further partitions a CU into multiple CUs, and each has reduced size in one spatial dimension while keeping the same size in the other spatial dimension. When the size of the current quadtree leaf node is no greater than the specified maximum block size for 1-D split, a flag is further signalled to indicate whether to further partition the current quadtree leaf node by a 1-D split type. A “0” is used to indicate that the current node is a 1-D tree leaf node and is not further split. A “1” is used to indicate the current node is further partitioned and the selected split type is further signaled.  [0063] – [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a parent node of a local partition tree structure 
Consider claim 2, Segall teaches the prediction mode of the current block is determined to be a non-inter prediction mode based on (i) the block size being 64 samples and the local partition tree structure being a quad tree, or (ii) the block size being 64 samples and the local partition tree structure being a ternary tree, or (iii) the block size being 32 samples and the local partition tree structure being a binary tree ([0024], [0033], [0055], [0062], and [0124]).
	Consider claim 3, Segall teaches the prediction mode of the current block is determined based on a signaled flag included in the prediction information and (i) the block size being 64 samples and the local partition tree structure being a binary tree or (ii) the block size being 128 samples and the local partition tree structure being a ternary tree ([0024] – [0026], [0033], [0055], [0062] – [0064], [0124]). 
Consider claim 4, Segall teaches the threshold is a first threshold based on the current block being inter coded and a second threshold based on the current block being non-inter coded, the first threshold being different from the second threshold ([0052], [0079], [0091], [0097] – [0099], [0103], [0106]). 
Consider claim 5, Segall teaches determining the current block to be a small chroma intra prediction unit (SCIPU) based on the current block being the parent node of the local partition tree structure ([0057] – [0058], [0073], [0113]; Table 5). 
Consider claim 6, Segall teaches the partitioning further comprises: partitioning the current block based on whether the prediction mode of the current block is determined ([0079], [0090] – [0091]).
Consider claim 7, Segall teaches the partitioning further comprises: partitioning the current block based on whether the current block is inter coded ([0073], [0079], [0090] – [0091], [0099] – [0100]). 
Consider claim 16, Segall teaches an apparatus, comprising processing circuitry ([0128]) configured to: decode prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a single partition tree structure and a block size for the current block (a decoder may infer a partitioning type. For example, when all BT offsets, after rounding, result in the same partitioning, then an offset does not have to be signaled and the decoder may infer the correct offset. Further, in another example, in the case where a 12xN block may be partitioned into (4xN, 8xN) or (8xN, 4xN) BT partition, and may not be partitioned into a (3xN, 6xN, 3xN) TT partition (e.g., because 3 and 6 are not a multiples of 4) signaling indicating one of a BT or TT partition is not needed and the decoder may infer the correct partitioning. For example, referring to Table 19A, in this case, where TT partitioning is not allowed the value of bin 3 may be inferred to be 1.  In one example, for TT partitioning and BT partitioning (symmetric or asymmetric), including for example, the TT partitioning and BT partitioning illustrated in Tables 19A-19B, whether a TT partitioning and/or a BT partitioning is allowed may be based on one or more of: the block size, the frame and/or slice prediction type (i.e., intra or inter), a predetermined threshold which may be compared to a block size or a block ; a tree depth of the local partition tree structure being less than or equal to a threshold (when a type of partition has been used for a parent node (e.g., BT, TT, or T-shape), Bin0 is not included in the bitstream and its value may be inferred by a video decoder to be 0. Further, in some examples, when T-shape partitioning is used for a parent node, then BT partitioning may not be allowed for the current node. More generally, in some examples, a ; partition the current block according to the local partition tree structure in response to the current block being the parent node of the local partition tree structure (when a type of partition has been used for a parent node (e.g., BT, TT, or T-shape), Bin0 is not included in the bitstream and its value may be inferred by a video decoder to be 0. Further, in some examples, when T-shape partitioning is used for a parent node, then BT partitioning may not be allowed for the current node. More generally, in some examples, a partitioning type of parent node may determine the allowed partitioning types for current node in the partition tree [0079]. In one example, one or more of the following parameters: block height, block width, number of samples, and/or pre-determined number minimum number of samples for allowed partitions; may determine whether a syntax element value is inferred or explicitly signaled. For example, if the number of samples in the current block is smaller than a pre-determined number minimum number of samples for the set of allowed partitions then it is inferred that the current block is not partitioned any further.  [0090]); and reconstruct the current block based on a prediction mode of the current block (Intra prediction processing unit 308 may be configured to receive intra prediction syntax elements and retrieve a predictive video block from reference buffer 316. Reference buffer 316 may include a memory device configured to store one or more frames of video data. Intra 
However, Segall does not explicitly teach determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block, a tree depth of the local partition tree structure being less than or equal to a threshold. 
Hsiang teaches determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block (In the QTBT structure and the MTT structure, the coding tree unit (CTU) may first be partitioned into four smaller CUs using a quadtree (QT) split structure. A “1’ is signalled to indicate that the current CU is further partitioned by quadtree split. A “0” is signalled to indicate that the current CU is a quadtree leaf node and is not further partitioned by quadtree split. A quadtree leaf node may be further divided using one of the 1-dimensional (1-D) split types such as binary-tree (BT) split types and triple-tree (TT) split types that further partitions a CU into multiple CUs, and each has reduced size in one spatial dimension while keeping the same size in the other spatial dimension. When the size of the current quadtree leaf node is no greater than the specified maximum block size for 1-D split, a flag is further signalled to indicate whether to further partition the current quadtree leaf node by a 1-D split type. A “0” is used to indicate that the current node is a 1-D tree leaf node and is not further split. A “1” is used to indicate the current node is further partitioned and the selected split type is further signaled.  [0063] – [0065]).

Consider claim 17, Segall teaches the apparatus, wherein the processing circuitry is further configured to at least one of: partitioning the current block based on whether the prediction mode of the current block is determined; and partitioning the current block based on whether the current block is inter coded ([0073], [0079], [0090] – [0091], [0099] – [0100]).
Consider claim 19, Segall teaches a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform ([0048], [0126] – [0128]): decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a single partition tree structure and a block size for the current block (a decoder may infer a partitioning type. For example, when all BT offsets, after rounding, result in the same partitioning, then an offset does not have to be signaled and the decoder may infer the correct offset. Further, in another example, in the case where a 12xN block may be partitioned into (4xN, 8xN) or (8xN, 4xN) BT partition, and may not be partitioned into a (3xN, 6xN, 3xN) TT partition (e.g., because 3 and 6 are not a multiples of 4) signaling indicating one of a BT or TT partition is not needed and the decoder may infer the correct partitioning. For example, referring to Table 19A, in this ; a tree depth of the local partition tree structure being less than or equal to a threshold (when a type of partition has been used for a parent node (e.g., BT, TT, or T-shape), Bin0 is not included in the bitstream and its value may be inferred by a video decoder to be 0. Further, in some examples, when T-shape partitioning is used for a parent node, then BT partitioning may not be allowed for the current node. More generally, in some examples, a partitioning type of parent node may determine the allowed partitioning types for current node in the partition tree [0079].  For instance, when current depth is smaller than minimum BT depth…. [0027].  See also [0052]. Referring to FIGS. 19B and 19C, it should be noted that T-shapes may be described as having an orientation. For example, a vertical 2X T-shape (left) may be described as a clockwise rotation of a horizontal 2X T-shape (bottom). Thus, in examples T-shapes, including predefined offsets and T-shapes with arbitrary offsets may be signaled as having an orientation (e.g., a one bit flag may indicate if a T-shape is rotated clockwise). Referring again to FIG. 17, in some examples, the values of Offset0 and/or Offset1 may depend on one or more of the width of a block, the height of a block, and/ or an orientation value. In some examples, orientations that can be signaled may be limited to a subset of values. In some examples, the offsets may limited to a subset of values and the signaling changed appropriately for coding efficiency. For example, referring to vertical 2X T-shape (left) and horizontal 2X T-shape (bottom) in FIG. 19B, because the two configurations may be signaled using two successive BT partitions, in some cases is may be disadvantageous to signal the configurations using orientations values and offset. Further, it should be noted that in some cases, particular T-shape partitions may be disallowed for a child ; partitioning the current block according to the local partition tree structure in response to the current block being the parent node of the local partition tree structure (when a type of partition has been used for a parent node (e.g., BT, TT, or T-shape), Bin0 is not included in the bitstream and its value may be inferred by a video decoder to be 0. Further, in some examples, when T-shape partitioning is used for a parent node, then BT partitioning may not be allowed for the current node. More generally, in some examples, a partitioning type of parent node may determine the allowed partitioning types for current node in the partition tree [0079]. In one example, one or more of the following parameters: block height, block width, number of samples, and/or pre-determined number minimum number of samples for allowed partitions; may determine whether a syntax element value is inferred or explicitly signaled. For example, if the number of samples in the current block is smaller than a pre-determined ; and reconstructing the current block based on a prediction mode of the current block (Intra prediction processing unit 308 may be configured to receive intra prediction syntax elements and retrieve a predictive video block from reference buffer 316. Reference buffer 316 may include a memory device configured to store one or more frames of video data. Intra prediction syntax elements may identify an intra prediction mode, such as the intra prediction modes described above. In one example, intra prediction processing unit 308 may reconstruct a video block using according to one or more of the intra prediction coding techniques described herein. Inter prediction processing unit 310 may receive inter prediction syntax elements and generate motion vectors to identify a prediction block in one or more reference frames stored in reference buffer 316. Inter prediction processing unit 310 may produce motion compensated blocks, possibly performing interpolation based on interpolation filters. Identifiers for interpolation filters to be used for motion estimation with sub-pixel precision may be included in the syntax elements. Inter prediction processing unit 310 may use interpolation filters to calculate interpolated values for sub-integer pixels of a reference block. Post filter unit 314 may be configured to perform filtering on reconstructed video data. For example, post filter unit 314 may be configured to perform deblocking and/or SAO filtering, as described above with respect to post filter unit 216. Further, it should be noted that in some examples, post filter unit 314 may be configured to perform proprietary discretionary filter (e.g., visual enhancements). As illustrated in FIG. 14, a reconstructed video block may be output by video decoder 300. In this manner, video decoder 300 may be configured to generate 
However, Segall does not explicitly teach determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block, a tree depth of the local partition tree structure being less than or equal to a threshold. 
Hsiang teaches determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block (In the QTBT structure and the MTT structure, the coding tree unit (CTU) may first be partitioned into four smaller CUs using a quadtree (QT) split structure. A “1’ is signalled to indicate that the current CU is further partitioned by quadtree split. A “0” is signalled to indicate that the current CU is a quadtree leaf node and is not further partitioned by quadtree split. A quadtree leaf node may be further divided using one of the 1-dimensional (1-D) split types such as binary-tree (BT) split types and triple-tree (TT) split types that further partitions a CU into multiple CUs, and each has reduced size in one spatial dimension while keeping the same size in the other spatial dimension. When the size of the current quadtree leaf node is no greater than the specified 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block because such incorporation would improve coding efficiency associated with block partition information.  [0002].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al. (WO 2018/142903 A1) in view of Chen et al. (US 2018/0184128 A1).
Consider claim 15, Segall teaches all the limitations in claim 8 but does not explicitly teach the current block is a parallel-processable region (PPR) in which all the sub-blocks are reconstructed in parallel. 
Chen teaches the current block is a parallel-processable region (PPR) in which all the sub-blocks are reconstructed in parallel ([0092] – [0096], [0099] – [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Segall by including the current block is a parallel-processable region (PPR) in which all the sub-blocks are reconstructed in parallel as taught by Chen because such modification would improve .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/Primary Examiner, Art Unit 2486